MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              FILED
regarded as precedent or cited before any                     May 05 2017, 7:04 am
court except for the purpose of establishing
                                                                   CLERK
the defense of res judicata, collateral                        Indiana Supreme Court
                                                                  Court of Appeals
estoppel, or the law of the case.                                   and Tax Court




APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Bryant L. White                                         Curtis T. Hill, Jr.
Carlisle, Indiana                                       Attorney General of Indiana
                                                        Jesse R. Drum
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bryant L. White,                                        May 5, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        53A01-1701-CR-186
        v.                                              Appeal from the Monroe Circuit
                                                        Court
State of Indiana,                                       The Honorable Marc R. Kellams,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        53C02-1106-FD-485



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A01-1701-CR-186 | May 5, 2017      Page 1 of 3
[1]   On June 1, 2011, the State charged Bryant White with dealing in marijuana and

      maintaining a common nuisance. At the time of his arrest, officers from the

      Bloomington Police Department seized $1815 in cash that was in White’s

      possession. On July 23, 2013, the Child Support Enforcement Agency filed an

      Income Withholding Order (IWO) in two cases under which White owed child

      support: a divorce case and a paternity case. In the divorce case, 1 the IWO

      directed the Bloomington Police Department to withhold $315 for White’s past

      due child support. Appellant’s App. Vol. II p. 27-30. In the paternity case,2 the

      IWO directed the Bloomington Police Department to withhold $1,500 for

      White’s past due child support. Id. at 31-34. White did not challenge the

      issuance of the IWOs under either the divorce case or the paternity case. The

      Bloomington Police Department transmitted White’s cash pursuant to the

      IWOs.


[2]   On January 5, 2015, the State dismissed the criminal charges against White.

      On December 27, 2016, White filed a motion in the criminal case for the return

      of his seized cash. The State objected, noting that the seized cash had been

      applied to White’s outstanding child support obligations pursuant to the IWOs

      in the divorce and paternity cases. The trial court denied White’s motion, and

      White now appeals.




      1
          Cause number 53C06-0901-DR-52.
      2
          Cause number 53C07-0101-JP-17.


      Court of Appeals of Indiana | Memorandum Decision 53A01-1701-CR-186 | May 5, 2017   Page 2 of 3
[3]   The IWOs were issued in July 2013 under the divorce and paternity cases.

      Over three years later, when White sought the return of his seized currency in

      the criminal case, the money had long since been applied to his outstanding

      child support obligation. Had he desired to challenge the IWOs, he should

      have filed timely challenges under the divorce and paternity cases—the cases in

      which the orders were actually issued. The criminal case was not the proper

      case in which to challenge the IWOs, and by the time White sought the return

      of his property, it was no longer in the possession of the Bloomington Police

      Department (and had not been for over three years). Under these

      circumstances, the trial court did not err by denying White’s motion.


[4]   The judgment of the trial court is affirmed.


      Barnes, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 53A01-1701-CR-186 | May 5, 2017   Page 3 of 3